     Case 2:18-cv-02909-MTL Document 40 Filed 02/03/20 Page 1 of 2



 1   Floyd W. Bybee, #012651
     BYBEE LAW CENTER, PLC
 2   90 S. Kyrene Rd., Ste. 5
     Chandler, AZ 85226-4687
 3   Office: (480) 756-8822
     Fax: (480) 302-4186
 4   floyd@bybeelaw.com
 5   Attorney for Plaintiff
 6                      UNITED STATES DISTRICT COURT
 7                            DISTRICT OF ARIZONA
 8
                                        )
 9   Lonny Vanatta,                     )       No. CV 18-2909-PHX-MLT
                                        )
10                                      )
                                        )
11         Plaintiff,                   )
                                        )               AMENDED
12   v.                                 )             JOINT STATUS
                                        )                REPORT
13   Credit One Bank, N.A.,             )
                                        )
14                                      )
                                        )
15         Defendant.                   )
                                        )
16                                      )
17         Pursuant to this Court’s October 4, 2019 Order (ECF No. 38), the
18   parties by and through their counsel of record submit the following
19   Status Report.
20         1.    Status Regarding Arbitration Proceedings.
21         The arbitration hearing is currently set for March 5 - 6, 2020. The
22   parties believe that the hearing will proceed as scheduled.
23         There are depositions currently scheduled for February 6, 2020, but
24   are being rescheduled at this time due to a death in Defendant’s
25   representative’s family. Otherwise, all discovery has been completed.
     Case 2:18-cv-02909-MTL Document 40 Filed 02/03/20 Page 2 of 2



 1         Defendant has requested permission from the arbitrator to file a
 2   dispositive motion on the limited issue of damages. Plaintiff has op-
 3   posed the filing of such a motion.
 4         It is expected that the arbitration process will be completed within
 5   30 to 60 days after the arbitration hearing, or by May 15, 2020.
 6         The parties will notify the Court once the arbitration is complete,
 7   and a final award is made, and will either submit the arbitration award
 8   for confirmation or modification.
 9
10         RESPECTFULLY SUBMITTED               February 3, 2020   .
11
12      s/ Floyd W. Bybee                   s/ Benjamin C. Nielsen
     Floyd W. Bybee, #012651              Benjamin C. Nielsen (#029689)
13   BYBEE LAW CENTER, PLC                benjamin.nielsen@quarles.com
     90 S. Kyrene Rd., Ste. 5             John Maston O'Neal (#015945)
14   Chandler, AZ 85226-4687              john.oneal@quarles.com
     Office: (480) 756-8822               Quarles & Brady LLP
15   Fax: (480) 302-4186                  One Renaissance Square
     floyd@bybeelaw.com                   Two North Central Avenue
16                                        Phoenix, Arizona 85004-2391
     Attorney for Plaintiff               Telephone: (602) 229-5200
17
                                          Attorneys for Defendant
18
19
20
21
22
23
24
25

                                          -2-
